

114 S1542 IS: Manufacturing Skills Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1542IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Coons (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program that promotes reforms in workforce education and skill training for
			 manufacturing in States and metropolitan areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Manufacturing Skills Act of 2015.
 2.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means a State or a metropolitan area.
			(2)Institution of
 higher educationThe term institution of higher education means each of the following:
 (A)An institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (B)A postsecondary vocational institution, as defined in section 102(c) of such Act (20 U.S.C. 1002(c)).
 (3)Manufacturing sectorThe term manufacturing sector means a manufacturing sector classified in code 31, 32, or 33 of the most recent version of the North American Industry Classification System developed under the direction of the Office of Management and Budget.
			(4)Metropolitan
 areaThe term metropolitan area means a standard metropolitan statistical area, as designated by the Director of the Office of Management and Budget.
 (5)PartnershipThe term Partnership means the Manufacturing Skills Partnership established in section 101(a).
 (6)StateThe term State means each of the several States of the United States, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
			IManufacturing Skills program
			101.Manufacturing Skills program
 (a)Manufacturing Skills PartnershipThe Secretary of Commerce, Secretary of Labor, Secretary of Education, Secretary of Defense, and Director of the National Science Foundation shall jointly establish a Manufacturing Skills Partnership consisting of the Secretaries and the Director, or their representatives. The Partnership shall—
 (1)administer and carry out the program established under this title; (2)establish and publish guidelines for the review of applications, and the criteria for selection, for grants under this title; and
 (3)submit an annual report to Congress on— (A)the eligible entities that receive grants under this title; and
 (B)the progress such eligible entities have made in achieving the milestones identified in accordance with section 102(b)(2)(H).
						(b)Program
			 authorized
					(1)In
 generalFrom amounts appropriated to carry out this title, the Partnership shall award grants, on a competitive basis, to eligible entities to enable the eligible entities to carry out their proposals submitted in the application under section 102(b)(2), in order to promote reforms in workforce education and skill training for manufacturing in the eligible entities.
					(2)Grant
 durationA grant awarded under paragraph (1) shall be for a 3-year period, with grant funds under such grant distributed annually.
 (3)Second grantsIf amounts are made available to award grants under this title for subsequent grant periods, the Partnership may award a grant to an eligible entity that previously received a grant under this title after such first grant period expires. The Partnership shall evaluate the performance of the eligible entity under the first grant in determining whether to award the eligible entity a second grant under this title.
					102.Application
			 and award process
				(a)In
 generalAn eligible entity that desires to receive a grant under this title shall—
 (1)establish a task force, consisting of leaders from the public, nonprofit, and manufacturing sectors, representatives of labor organizations, representatives of elementary schools and secondary schools, and representatives of institutions of higher education, to apply for and carry out a grant under this title; and
 (2)submit an application at such time, in such manner, and containing such information as the Partnership may require.
					(b)Application
 contentsThe application described in subsection (a)(2) shall include—
 (1)a description of the task force that the eligible entity has assembled to design the proposal described in paragraph (2);
 (2)a proposal that— (A)identifies, as of the date of the application—
 (i)the current strengths of the State or metropolitan area represented by the eligible entity in manufacturing; and
 (ii)areas for new growth opportunities in manufacturing;
 (B)identifies, as of the date of the application, manufacturing workforce and skills challenges preventing the eligible entity from expanding in the areas identified under subparagraph (A)(ii), such as—
 (i)a lack of availability of— (I)strong career and technical education;
 (II)educational programs in science, technology, engineering, or mathematics; or (III)a skills training system; or
 (ii)an absence of customized training for existing industrial businesses and sectors;
 (C)identifies challenges faced within the manufacturing sector by underrepresented and disadvantaged workers, including veterans, in the State or metropolitan area represented by the eligible entity;
 (D)provides strategies, designed by the eligible entity, to address challenges identified in subparagraphs (B) and (C) through tangible projects and investments, with the deep and sustainable involvement of manufacturing businesses;
 (E)identifies and leverages innovative and effective career and technical education or skills training programs in the field of manufacturing that are available in the eligible entity;
 (F)leverages other Federal funds in support of such strategies; (G)reforms State or local policies and governance, as applicable, in support of such strategies; and
 (H)holds the eligible entity accountable, on a regular basis, through a set of transparent performance measures, including a timeline for the grant period describing when specific milestones and reforms will be achieved; and
 (3)a description of the source of the matching funds required under subsection (d) that the eligible entity will use if selected for a grant under this title.
					(c)Award
			 basis
					(1)Selection basis and maximum number of grants
 (A)In generalThe Partnership shall award grants under this title, by not earlier than January 1, 2016, and not later than March 31, 2016, to the eligible entities that submit the strongest and most comprehensive proposals under subsection (b)(2).
 (B)Maximum number of grantsFor any grant period, the Partnership shall award not more than 5 grants under this title to eligible entities representing States and not more than 5 grants to eligible entities representing metropolitan areas.
						(2) Amount of
			 grants
						(A)In
 generalThe Partnership shall award grants under this title in an amount that averages, for all grants issued for a 3-year grant period, $10,000,000 for each year, subject to subparagraph (C) and paragraph (3).
 (B)AmountIn determining the amount of each grant for an eligible entity, the Partnership shall take into consideration the size of the industrial base of the eligible entity.
						(C)Insufficient
 appropriationsFor any grant period for which the amounts available to carry out this title are insufficient to award grants in the amount described in subparagraph (A), the Partnership shall award grants in amounts determined appropriate by the Partnership.
						(3)Funding
 contingent on performanceIn order for an eligible entity to receive funds under a grant under this title for the second or third year of the grant period, the eligible entity shall demonstrate to the Partnership that the eligible entity has achieved the specific reforms and milestones required under the timeline included in the eligible entity's proposal under subsection (b)(2)(H).
					(4)Consultation
 with policy expertsThe Partnership shall assemble a panel of manufacturing policy experts and manufacturing leaders from the private sector to serve in an advisory capacity in helping to oversee the competition and review the competition's effectiveness.
 (d)Matching fundsAn eligible entity receiving a grant under this title shall provide matching funds toward the grant in an amount of not less than 50 percent of the costs of the activities carried out under the grant. Matching funds under this subsection shall be from non-Federal sources and shall be in cash or in-kind.
				103.Authorization
			 of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2016.
 (b)AvailabilityFunds appropriated under this section shall remain available until expended. IIAudit of Federal education and skills training 201.Audit of Federal education and skills training (a)AuditBy not later than March 31, 2016, the Director of the National Institute of Standards and Technology, acting through the Advanced Manufacturing National Program Office, shall conduct an audit of all Federal education and skills training programs related to manufacturing to ensure that States and metropolitan areas are able to align Federal resources to the greatest extent possible with the labor demands of their primary manufacturing industries. In carrying out the audit, the Director shall work with States and metropolitan areas to determine how Federal funds can be more tailored to meet their different needs.
				(b)Report and
 recommendationsBy not later than March 31, 2016, the Director of the National Institute of Standards and Technology shall prepare and submit a report to Congress that includes—
 (1)a summary of the findings from the audit conducted under subsection (a); and
 (2)recommendations for such legislative and administrative actions to reform the existing funding for Federal education and skills training programs related to manufacturing as the Director determines appropriate.
					IIIOffset
			301.Rescission of Department of Labor funds
 (a)Rescission of fundsNotwithstanding any other provision of law, an amount equal to the amount of funds made available to carry out title I for a fiscal year shall be rescinded, in accordance with subsection (b), from the unobligated discretionary funds available to the Secretary from prior fiscal years.
 (b)Return of fundsNotwithstanding any other provision of law, by not later than 15 days after funds are appropriated or made available to carry out title I, the Director of the Office of Management and Budget shall—
 (1)identify from which appropriations accounts available to the Secretary of Labor the rescission described in subsection (a) shall apply; and
 (2)determine the amount of the rescission that shall apply to each account.